       Case 1:16-cv-01068-KBJ Document 41 Filed 09/11/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

                            )
CAMPAIGN FOR                )
ACCOUNTABILITY,             )
                            )
          Plaintiff,        )
                            )
          v.                )              No. 16-cv-1068 (KBJ)
                            )
UNITED STATES DEPARTMENT OF )
JUSTICE,                    )
                            )
          Defendant.        )
                            )

                                    ORDER

     For the reasons stated in the accompanying Memorandum Opinion, it is hereby

     ORDERED that Defendant’s Motion to Dismiss (ECF No. 29) is GRANTED IN

PART and DENIED IN PART.



DATE: September 11, 2020             Ketanji Brown Jackson
                                     KETANJI BROWN JACKSON
                                     United States District Judge
